UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2014 eMagin Corporation (Exact name of registrant as specified in its charter) Delaware 001-15751 56-1764501 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3006 Northup Way, Suite 103, Bellevue, WA 98004 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (425) 284-5200 Copies to: Richard Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders. On May 22, 2014, at the Annual Meeting of Stockholders of eMagin Corporation (the “Company”), the Company’s stockholders approved(i) electing the 7 director nominees named by the Company in the Company’s definitive proxy statement dated April 11, 2014 (the “Proxy Statement”) (i.e., Christopher Brody, Paul Cronson, Irwin Engelman, Leslie G. Polgar, Andrew G. Sculley, Stephen Seay and Jill J. Wittels), (ii) ratification of McGladrey LLP as the Company’s independent auditors for the fiscal yearending December 31, 2014 (the “Auditor Ratification”) and (iii) by non-binding vote, the executive compensation disclosed in the Proxy Statement (the “Executive Compensation”). As of March 24, 2014, the record date for the meeting, the Company had outstanding and entitled to vote 23,989,902 shares of common stock and 5,659 shares of its outstanding Series B Convertible Preferred Stock, where each such share of Series B Convertible Preferred Stock was entitled to voting rights equal to the number of shares of common stock issuable upon conversion of the Series B Convertible Preferred Stock, which was a total of 7,545,333 shares of common stock. The vote for each proposal was as follows: Proposal For Against Withheld Abstain Broker Non-Votes 1. Election of Seven Directors Christopher Brody 18,015,356* 9,730,561** Paul Cronson 18,015,356* 9,730,561** Irwin Engelman 18,015,356* 9,730,561** Leslie G. Polgar 18,015,356* 9,730,561** Andrew G. Sculley 18,015,356* 9,730,561** Brig. General Stephen Seay 18,015,356* 9,730,561** Jill J. Wittels 18,015,356* 9,730,561** 2.Auditor Ratification 27,745,917* 3. Executive Compensation 18,015,356* 9,730,561** *Total **Broker Non-Vote 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. eMagin Corporation Date: May 23, 2014 By: /s/ Paul Campbell Name:Paul Campbell Title: Chief Financial Officer 3
